AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page I of!   V\
                                             UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                             JUDGMENT IN A CRIMINAL CASE
                                                                               (For Offenses Committed On or After November I, 1987)
                                              v.

              Alexander Yoel Mendivil-Heraldez                                 Case Number: 2:19-mj-10680

                                                                              Marc Scott Levinson
                                                                               Defendant's Attar


REGISTRATION NO. 89024298                                                                                  FILED
THE DEFENDANT:                                                                          SEP 1 6 2019
 IZI pleaded guilty to count(s) 1 of Complaint
                                 --~---------;----t,;;;:;:;;;;;;;;;;;;;..;~~~~
 D was found guilty to count( s)                                                                             A
     after a plea of not guilty.                                              ev
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                         Nature of Offense                                                       Count Number{s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                             1

 D The defendant has been found not guilty on count( s)
                                     -------------------
 •     Count(s)
                      -----------------
                                        dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               XTIMESERVED                                 • ________ days
 IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Monday, September 16, 2019
                                                                            Date of Imposition of Sentence
            . . t\
            \\J>) \
                                            ,.,,-·:I     CTJ\
       •   ·M
            '~ \ \ I .
              I.      \
Received \ ',., ,, w _x ;
                          I.:,11
                             \ v\
                            \ C1
                                    ,·· (
                              I l \ tV·\
                                    \\ \ i .~'
                                               '. / .

                                                        .J\
                                                              '~··
                                                              I

             DUSM
                                                                            HONORABLE LINDA LOPEZ
                                                                            UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                      2: 19-mj-l 0680
